116 S.E.2d 350 (1960)
253 N.C. 197
G. B. WESTMORELAND
v.
SOUTHERN RAILWAY COMPANY, a corporation.
No. 28.
Supreme Court of North Carolina.
October 12, 1960.
*351 Wm. D. Lonon, Paul J. Story, Marion, for plaintiff, appellant.
W. T. Joyner, Raleigh, Proctor & Dameron, Marion, for defendant, appellee.
PER CURIAM.
The court sustained the objections to two questions whether a fire will start along a railroad track (1) by reason of defective brakes and (2) by reason of friction between the wheels and the track. The plaintiff assigns the above as error No. 1. Failure to show what the witness would have answered renders the ruling nonprejudicial. Other objections need not be discussed.
The other seven assignments of error relate to the charge. Careful examination fails to show error in any of the particulars assigned.
The critical issue was one of fact which the jury answered against the plaintiff upon whom the law placed the burden of proof.
No error.